Citation Nr: 0027012	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-10 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 15, 
1995, for service connection for post operative residuals of 
leiomyosarcoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that granted service 
connection for post operative residuals of leiomyosarcoma, 
effective from February 15, 1995.



FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of exposure to chemicals was received by VA on February 26, 
1993; he did not claim service connection for any specific 
disability.

2.  In May 1993, the RO sent the veteran a letter asking him 
to identify the specific disability being claimed as the 
result of exposure to chemicals in service; he was notified 
to submit this information within 60 days and that if it 
wasn't received within one year of this letter benefits could 
not be paid for any period prior to receipt of the requested 
information.

3.  In June 1993, the veteran notified the RO that he was 
exposed to chemicals in service and reported stressful 
incidents in service with regard to a pending claim for 
service connection for post-traumatic stress disorder (PTSD); 
he did not report any specific disability due to exposure to 
chemicals in service.

4.  In November 1993, the RO notified the veteran that no 
action would be taken on his claim for service connection for 
residuals of exposure to chemicals because he did not claim 
service connection for any specific disability; he was 
notified that no benefits could be paid on this claim prior 
to the date of receipt of the requested information unless 
the information was received within one year of the May 1993 
letter requesting the information.

5.  On February 15, 1995, the veteran submitted a claim for 
service connection for stomach cancer due to exposure to 
agent orange in service with medical records, including VA 
medical reports of his treatment from 1992 to 1995, showing 
the presence of leiomyosarcoma in 1992.

6.  There are no documents in the veteran's claims folders, 
including the VA medical reports of his treatment from 1992 
to 1995, or correspondence from the veteran showing an intent 
to claim service connection for leiomyosarcoma or residuals 
thereof before receipt of his claim on February 15, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 15, 
1995, for service connection for post operative residuals of 
leiomyosarcoma are not met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an effective date earlier than 
February 15, 1995, for service connection for post operative 
residuals of leiomyosarcoma, is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

The salient procedural history of the veteran's claim for 
service connection for post operative residuals of 
leiomyosarcoma may be briefly summarized.  The evidence of 
record shows that the veteran submitted a claim for service 
connection for residuals of exposure to chemicals on February 
26, 1993.  He did not specify a specific disability, and the 
RO sent him a letter in May 1993, asking him to specify the 
disability being claim and asking him to submit this 
information within 60 days.  He was also advised that he had 
to submit this information within one year of this letter or 
benefits could not be paid until receipt of the requested 
information.  In June 1993, the veteran notified the RO that 
he was exposed to chemicals in service, but he did not 
provide the information requested by the RO in the May 1993 
letter.  He also reported various alleged stressors in 
service with regard to a pending claim for service connection 
for PTSD.  In November 1993, the RO notified the veteran that 
no further action would be taken on his claim for service 
connection for residuals of exposure to chemicals because he 
did not specify a disability as requested by the RO in the 
May 1993 letter.  He was again advised that he should submit 
this information within one year of the May 1993 RO letter 
and that if the requested information was not received within 
this period benefits could not be paid prior to receipt of 
the requested information.  On February 15, 1995, the veteran 
submitted a claim for service connection for stomach cancer 
due to exposure to agent orange in service and submitted 
medical records, including VA medical reports of his 
treatment from 1992 to 1995, showing the presence of 
leiomyosarcoma in 1992.  There are no documents in the 
record, including the VA medical reports of his treatment 
from 1992 to 1995, or correspondence from the veteran that 
show his intent to apply for service connection for 
leiomyosarcoma prior to receipt of his claim on February 15, 
1995.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  Otherwise, the effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In this case, the veteran submitted a claim for service 
connection for residuals of exposure to chemicals in February 
1993, but he did not specify a specific disability.  Hence, 
his claim was treated as an informal claim for service 
connection and the RO asked him in a May 1993 letter to 
provide the specific disability being claimed.  38 C.F.R. 
§ 3.155(a) (1999); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  He did not submit the requested information within 
one year of the May 1993 RO letter.  Since he did not provide 
the requested information within one year of the May 1993 RO 
letter, service connection cannot be paid prior to receipt of 
the information because the February 1993 claim is considered 
abandoned.  38 C.F.R. § 3.158(a) (1999).

There are no documents or correspondence from the veteran in 
the claims folder showing his intent to claim service 
connection for leiomyosarcoma or residuals thereof until 
receipt of his claim for this benefit on February 15, 1995.  
Hence, the subsequent RO rating decision that granted service 
connection for post operative residuals of leiomyosarcoma, 
effective from February 15, 1995, was correct.

The veteran asserts that the RO failed in its duty to assist 
the veteran by obtaining VA medical reports of his treatment, 
but the veteran failed to provide information requested by 
the RO and abandoned his claim.  Under the circumstances, 
there was no VA duty to request medical reports of his 
treatment until there was a specific disability being 
considered.  The veteran's failure to provide the requested 
information to the RO relieve VA of any responsibility to 
assist him in pursuing this claim.  Hurd v. West, 13 Vet. 
App. 449 (2000).

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date for service connection for post operative 
residuals of leiomyosarcoma, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

An effective date earlier than February 15, 1995, for the 
grant of service connection for post operative residuals of 
leiomyosarcoma is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

